Appeal by the defendant from a judgment of the County Court, Westchester County (Braatz, J.), rendered July 16, 1984, convicting him of robbery in the second degree (four counts) and criminal use of a firearm in the second degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The resolution of questions relating to the credibility of witnesses is properly a function of the finder of fact, whose determination will not be lightly overturned (People v Gross, 111 AD2d 873; People v Rodriguez, 72 AD2d 571). The trial court’s verdict in the instant case is well supported by the evidence and should not be disturbed. Rubin, J. P., Lawrence, Kooper and Spatt, JJ., concur.